t c memo united_states tax_court milton e mcmurtry jr petitioner v commissioner of internal revenue respondent docket no 4081-18l filed date milton e mcmurtry jr pro_se joseph e nagy and william walter kiessling for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the attached declaration and exhibits see rule b petitioner resided in arkansas when he filed his petition petitioner filed federal_income_tax returns for and for he did not report all of his income on the basis of third-party document matching the irs assessed additional tax arising from the unreported income for peti- tioner did not pay the full amount of tax shown as due on his return the irs as- sessed for that year the tax he reported as due as of date petitioner’s aggregate outstanding liability was dollar_figure in an effort to collect these unpaid liabilities the irs sent petitioner on date a notice_of_federal_tax_lien filing and your right to a hearing he timely requested a cdp hearing stating that he was unable to pay this off he 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar checked the boxes marked installment_agreement offer_in_compromise and i cannot pay balance and he requested discharge of the lien he did not challenge the correctness of the assessed liabilities after receiving petitioner’s case a settlement officer so from the irs ap- peals office reviewed his administrative file and confirmed that the tax_liabilities in question had been properly assessed and that all other requirements of appli- cable law and administrative procedure had been met on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection alternative he needed to provide a completed form 433-a collection information statement for wage earners and self-employed individuals and copies of signed tax returns for and petitioner submitted none of these documents and did not otherwise communicate with the so before the hearing the so conducted the cdp hearing on october as scheduled petitioner stated that he had previously submitted a form 433-a to an irs service_center 2petitioner stated that he had previously sent an offer_in_compromise to no avail the transcripts of his irs account confirm the rejection of an offer- in-compromise for tax_year on date this was well before the filing of the nftl at issue on date 3petitioner also checked the box marked innocent spouse relief he later explained that he was seeking relief for his wife who is not a party to this case the so checked the administrative record and confirmed that no form 433-a was on file she asked him to supply a copy of the form he thought he had submitted or to complete the blank form 433-a she had mailed him earlier she reminded him that he also needed to send her copies of signed tax returns for and in order to be considered for a collection alternative petitioner acknowledged these requirements and said that he would speak with his accountant complete the missing tax returns and submit the form 433-a the so asked that he submit these documents by date on october petitioner contacted the so and said he would mail the form 433-a overnight which he did not do more than six weeks later having received none of the re- quested information the so closed the case on date the irs issued petitioner a notice_of_determination sustaining the nftl filing and he timely petitioned this court on date respondent filed a motion for summary_judgment to which we directed peti- tioner to respond he filed no response 4petitioner alleges in his petition that he had filed for bankruptcy under chapter of the bankruptcy code but he submitted no documentation suggesting that any bankruptcy case is pending now his account transcripts do show a bankruptcy proceeding in but it was no longer pending as of date the resolution of that bankruptcy case occurred well before the nftl filing on date discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d because petitioner did not respond to the motion for summary_judgment we could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case the general parameters for such review are marked out by our precedents where as here the underlying tax_liability is not properly at issue the court reviews the irs decision for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c analysis in deciding whether the so abused her discretion in sustaining the collec- tion action we consider whether she properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed col- lection action balances the need for the efficient collection_of_taxes with the legit- imate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 5petitioner did not dispute his underlying liabilities at the cdp hearing and is thus precluded from challenging them here see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6320-1 q a-f3 proced admin regs in his cdp hearing request petitioner checked the box marked i cannot pay balance and requested lien discharge during the hearing the so outlined the documentation petitioner needed to submit to enable her to consider a collec- tion alternative to assist him in this endeavor she mailed blank irs forms for him to complete the so gave petitioner ample time to submit the required_documentation cf szekely v commissioner tcmemo_2013_227 106_tcm_375 she informed him on september a month before the hearing of the need to supply these documents during the hearing she extended that deadline by another week to october petitioner contacted her by phone on october and stated that he would send her the form 433-a by overnight mail but he failed to do this the so waited almost three months before closing the case and issuing the notice_of_determination on date we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain collection action where the taxpayer has failed after being given sufficient opportunities to supply the re- quired forms and supporting financial information see huntress v commission- er tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 we have likewise held that it is not an abuse_of_discretion for an appeals officer to reject a collection alternative where the taxpayer is not in compliance with his ongoing tax obligations as petitioner was not for hi sec_2014 and sec_2015 tax years see hull v commissioner tcmemo_2015_86 109_tcm_1438 internal_revenue_manual pt date finding no abuse_of_discretion in any respect we will grant summary judg- ment for respondent and sustain the collection action we note that petitioner is free to submit to the irs at any time for its consideration and possible acceptance a collection alternative in the form of an offer-in-compromise or an installment_agreement supported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered
